Motion for leave to appeal to the Court of Appeals granted. The following question is certified: Was the order of this court entered December 29, 1955, properly made? The time within which respondents may comply with the conditions imposed in the *847order of this court entered February 16, 1956, for the taking of an appeal to the Court of Appeals and for the furnishing of the undertaking is extended until ten days after the entry of the order hereon. Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ. [See ante, pp. 702, 834.]